Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as
of this 8th day of November, 2009, by and between CATALYST PHARMACEUTICAL
PARTNERS, INC., a Delaware corporation (“Company”), and PATRICK J. MCENANY
(“Employee”).

Preliminary Statements

A. The parties have previously entered into that certain Employment Agreement
effective as of November 8, 2006 (the “Original Agreement”), as previously
amended by that First Amendment to Employment Agreement effective as of
December 19, 2008 (the “First Amendment,” and collectively with the Original
Agreement, the “Employment Agreement”). Unless otherwise defined, capitalized
terms used herein shall have the meanings given to them in the Employment
Agreement.

B. The parties wish to further amend the Employment Agreement to reflect the
terms set forth below.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Extension of Agreement. The outside date of the Term of the Employment
Agreement is extended for a two-year period from the “third anniversary of the
Effective Date” until the “fifth anniversary of the Effective Date” (November 8,
2011). Except as noted in paragraph 2 below, all references in the Employment
Agreement to the “third anniversary of the Effective Date” shall be deemed by
this Amendment to now refer to the “fifth anniversary of the Effective Date.”

 

2. Modification of Sections 7.5.2 and 7.6.2. Sections 7.5.2 and 7.6.2 of the
Employment Agreement are hereby amended to remove all references from such
sections to the “third anniversary of the Effective Date.” The periods set forth
in each such section during which Employee will receive severance compensation
as provided in such sections shall now be 12 months (for a termination without
Cause or a termination for Good Reason) and 24 months (for a termination without
Cause following a Change of Control or a termination for Good Reason following a
Change of Control), respectively, from the date of termination, all of which
shall be paid on the terms and in the manner set forth in such sections of the
Employment Agreement.

 

3. Employment Agreement Remains in Effect. Except as otherwise specifically
amended herein, the terms and provisions of the Employment Agreement remain in
full force and effect.

 

1



--------------------------------------------------------------------------------

4. Counterparts. This Amendment may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the date set forth above.

 

CATALYST PHARMACEUTICAL PARTNERS, INC., a Delaware corporation By:   /s/ Jack
Weinstein   Jack Weinstein  
Vice President, Treasurer and Chief Financial Officer EMPLOYEE: /s/ Patrick J.
McEnany Patrick J. McEnany

 

2